Citation Nr: 1526065	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  14-07 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1994 to December 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In February 2015, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

The issue of entitlement to secondary service connection for a right foot disability has been raised by a February 24, 2014, progress note from W.S.L., M.D., but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of the Veteran's entitlement to service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, degenerative joint disease of the right knee had its onset during active duty service.


CONCLUSION OF LAW

The criteria for service connection for degenerative joint disease of the right knee are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

At his October 2011 VA examination, the Veteran was diagnosed with degenerative joint disease of the right knee.  He therefore has a current disability.  There is also sufficient evidence of an in-service injury.  The November 1998 separation examination noted an abnormal right knee, with crepitus, positive McMurray's and Lachman's signs, and tenderness over the patellar region.  Right knee pain was also documented in March 1997, and the Veteran has credibly testified that his right knee struck a rock after a fall in service.  See Board Hearing Transcript (Tr.) at 8.  Therefore, the remaining issue is whether there is a nexus between that injury and his current disability.

There are two medical opinions in this regard.  Against the claim is the report of the October 2011 VA examiner, who considered the above records.  She concluded that the Veteran's knee disability was less likely than not related to the problems noted in service, as there was no evidence of degenerative joint disease in service and that degenerative joint disease is not likely the result of tendonitis after thirteen or more years.  Rather, she wrote that his disability "may be the result of injury, overuse, or aging."  In favor of the claim is a February 2014 progress note from W.S.L., M.D., who also considered the above records.  Dr. W.S.L. wrote that "[a]fter reviewing [the veteran's] records and examining the patient [it would] seem reasonable and appropriate to conclude that the arthritis in this patient's right knee is secondary to remote trauma suffered while military duty."  

The Board has no reason to favor one of the above opinions over the other, as they both considered the Veteran's pertinent history and service treatment records.  Therefore, as the evidence is at the very least in relative equipoise, the Board will apply the benefit-of-the-doubt rule as outlined in 38 U.S.C.A. § 5107(b).  Service connection is therefore established.



ORDER

Service connection for degenerative joint disease of the right knee is granted.


REMAND

Remand is required for the Veteran's right shoulder claim, inasmuch as he has not yet received an examination on this issue.  In the medical history filled out at separation, the Veteran endorsed a history of painful and swollen joints.  He initially noted a painful or "trick" shoulder or elbow, but then scratched that box out and checked the "no" box.  However, treatment records from service show that he slipped on a stairway, fell, and landed on his right elbow.  He testified that he jammed his shoulder during this fall, that he had continuous problems with the right elbow since that fall, and that he began getting treatment for his right shoulder from Dr. W.S.L. six months later.  See Board Hearing Tr. at 4.  Remand is therefore necessary for an examination, and also to obtain complete records from Dr. W.S.L. and VA. 

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary authorization from the Veteran, request any outstanding treatment records from Dr. W.S.L.  See Board Hearing Tr. at 4.  

2.  Obtain all VA treatment records dated since January 2011.  In this regard, a notation that "a review of electronic treatment records" was conducted will not suffice; instead, the records must be associated with the electronic claims file.

3.  Then schedule a VA examination to determine the nature and etiology of any right shoulder disability.  The examination should include all necessary diagnostic testing or evaluation.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.  Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

Is it at least as likely as not (probability of 50 percent or more) that any current right shoulder disability had its onset in service or is otherwise the result of a disease or injury in service, to include the Veteran's documented fall onto his right elbow?

The examiner should provide a complete rationale that takes into account all lay and medical evidence, including the Veteran's lay statements.  

4.  Then readjudicate the claim, and issue a supplemental statement of the case as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


